

114 S2347 IS: Foreclosure Relief and Extension for Servicemembers Act of 2015
U.S. Senate
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2347IN THE SENATE OF THE UNITED STATESDecember 3, 2015Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo extend temporarily the extended period of protection for members of uniformed services relating
			 to mortgages, mortgage foreclosure, and eviction, and for other purposes.
	
 1.Short titleThis Act may be cited as the Foreclosure Relief and Extension for Servicemembers Act of 2015. 2.Temporary extension of extended period of protections for members of uniformed services relating to mortgages, mortgage foreclosure, and evictionSection 710(d) of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 50 U.S.C. App. 533 note) is amended—
 (1)in paragraph (1), by striking December 31, 2015 and inserting December 31, 2016; and (2)in paragraph (3), by striking January 1, 2016 and inserting January 1, 2017.